FILED
                            NOT FOR PUBLICATION                             APR 18 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TRIBANK CAPITAL INVESTMENTS,                     No. 11-56327
INC.,
                                                 D.C. No. 2:11-cv-03708-R-FFM
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

ORIENT PAPER, INC., a foreign business
corporation,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted April 9, 2013
                               Pasadena, California

Before: FERNANDEZ, RAWLINSON, and BYBEE, Circuit Judges.

       Appellant Tribank appeals the district court’s order granting Orient’s motion

to dismiss under Federal Rule of Civil Procedure 12(b)(3) for improper venue,

pursuant to a forum selection clause contained in the Consulting Agreement. We



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
have jurisdiction under 28 U.S.C. § 1291. Because we conclude that the record is

not sufficiently developed to make a determination as to whether the forum

selection clause contained in the Consulting Agreement applies to Tribank, we

reverse and remand to the district court.

      As a preliminary matter, we hold that the district court did not abuse its

discretion in determining that it could consider the Consulting Agreement under

the incorporation by reference doctrine. The authenticity of the Consulting

Agreement is uncontested, and Tribank’s complaint “necessarily relies on” the

Consulting Agreement, Lee v. City of L.A., 250 F.3d 668, 688 (9th Cir. 2001)

(internal quotation marks omitted); see also Swartz v. KPMG LLP, 476 F.3d 756,

763 (9th Cir. 2007) (per curiam), because it is key to helping the court determine

the nature of the contractual relationships among Tribank, Linear, and Orient,

including the question of whether the parties agreed to exclusive jurisdiction in

Hong Kong.

      We cannot determine, however, based on this record, whether Tribank is

bound by the Consulting Agreement’s forum selection clause. Tribank is not a

signatory to the Consulting Agreement—the Consulting Agreement was entered

into between Linear and Orient. And it is not apparent from the record that Tribank

is bound to Linear’s contracts. Although Tribank’s complaint indicates that Brad


                                            2
Stewart was the president of both Tribank and Linear, there is no evidence in the

record regarding whether there was any relationship between these separate

corporate entities, see Katzir’s Floor & Home Design, Inc. v. M-MLS.com, 394

F.3d 1143, 1149 (9th Cir. 2004) (“The mere fact of sole ownership and control

does not eviscerate the separate corporate identity that is the foundation of

corporate law.”); see also Harris Rutsky & Co. Ins. Services, Inc. v. Bell &

Clements Ltd., 328 F.3d 1122, 1135 (9th Cir. 2003), or whether “the alleged

conduct of [Tribank] is so closely related to the contractual relationship [between

Linear and Orient] that the forum selection clause applies.” Manetti-Farrow, Inc. v.

Gucci Am., Inc., 858 F.2d 509, 514 n.5 (9th Cir. 1988); see also Holland America

Line Inc. v. Wärtsilä N. Am., Inc., 485 F.3d 450, 454–56 & n.2 (9th Cir. 2007).

      Thus, we reverse the judgment and remand to the district court with

instructions that it hold an evidentiary hearing to determine the nature of the

relationships between Tribank, Linear, and Orient before ruling on Orient’s motion

to dismiss.

      There is also an additional factor the district court and the parties may wish

to explore on remand. The Consulting Agreement is the only agreement in the

record containing the terms that Tribank claims to be suing under, yet Tribank did

not allege that the Consulting Agreement provided the basis for its claims; indeed,


                                           3
Tribank continues to be vague as to the contractual source for its claims. If the

Consulting Agreement is the basis for Tribank’s contract claims, and the district

court determines that Tribank cannot rely on—or be bound by—Linear’s

Consulting Agreement with Orient, the district court may find that the case can be

more efficiently decided on the basis of Rule 12(b)(6) or summary judgment than

Rule 12(b)(3).

      We express no views on the resolution of these questions.

      REVERSED and REMANDED.




                                           4